Case 1:19-cv-02587-ALC Document 4 Filed 03/22/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Lauren Ridenhour, Plaintiff,
Case No, 19-©v-2587
=-V-
Bettina Sulser Bryant and Donald L. Bryant Rule 7.1 Statement
Jr. Family Art Trust, .
Defendant.

 

 

Pursuant to Federal Rule of Civil Procedure 7.1 [formerly Local

General Rule 1.9] and to enable District Judges and Magistrate Judges of the Court
to evaluate possible disqualification or recusal, the undersigned counsel for

plaintiff Lauren Ridenhour (a private non-governmental party)

certifies that the following are corporate parents, affiliates and/or subsidiaries of
said party, which are publicly held.

No parents, affiliates or subsidiaries

, LAL AL.
Date: 3-22-19 Le A

Bren ofA torriey

 

om

Attorney Bar Code: 1676261

Form Rule7_l.pdf SDNY Web 10/2007
